Citation Nr: 1330931	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left and right knee disability, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected low back disability.

5.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected low back disability.

6.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected low back disability.

7.  Entitlement to an increased rating for lumbosacral spine degenerative joint disease, currently evaluated as 40 percent disabling.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1964.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran has changed representation during the course of this appeal and was originally represented by the Disabled American Veterans (DAV).  While an April 2008 VA Form 21-22 indicates that the Veteran appointed AMVETS as his new representative, a March 2011 VA Form 21-4138 indicates that the Veteran no longer desired to be represented by that organization, and in correspondence received in March 2011 AMVETS provided a valid withdrawal of representation in this case.  In the most recent VA Form 21-22a, dated in December 2012, the Veteran designated Bryan Held, an Accredited Agent, as his new representative.

Evidence pertinent to the matters on appeal has been associated with the claims file subsequent to the April 2010 statement of the case.  In July 2013 the Veteran was sent notification that additional evidence in support of the appeal was received but that the evidence has not been considered by the local RO.  The Veteran was informed of his right of agency of original jurisdiction (AOJ) consideration and that he could waive that right by submitting a waiver.  In a response received by VA in September 2013 (that included additional pertinent evidence), the Veteran waived initial RO consideration of the evidence.

The issues of entitlement to service connection for a left and right knee disability, left lower extremity radiculopathy, left foot disability, a gastrointestinal disability, and an acquired psychiatric disorder, an increased rating for lumbosacral spine degenerative joint disease, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In October 1997, the Board denied service connection for psychiatric disability on the basis that the Veteran's diagnosed delusional disorder and dysthymia were not shown to be related to his active service, and that the personality disorder that was identified in service (passive aggressive personality disorder) was excluded from being service connected.  

2.  Evidence added to the record since the October 1997 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for psychiatric disability.

3.  The Veteran's right lower extremity radiculopathy is the result of his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision that denied service connection for psychiatric disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received to reopen the claim of service connection for psychiatric disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Right lower extremity radiculopathy is proximately due to service-connected low back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for psychiatric disability, and in light of the favorable decision to grant the Veteran's claim of entitlement to service connection for right lower extremity radiculopathy, any deficiency as to VA's duties to notify and assist, as to those issues, consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.


I.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder

An October 1997 Board decision denied service connection for psychiatric disability.  The Board determined that the Veteran's diagnosed delusional disorder and dysthymia were not shown to be related to his active service.  Conversely, the personality disorder that was identified in service (passive aggressive personality disorder) was found to be a disorder that was generally ineligible for service connection.   The October 1997 Board decision is final.  38 U.S.C.A. § 7104.  

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The Board notes that in its March 2007 decision the RO implicitly reopened the Veteran's claim of service connection for psychiatric disability and denied the claim on the merits.  The question, however, of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, as such question goes to the Board's jurisdiction to adjudicate the underlying claim on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran asserts that his psychiatric disability is related to his service-connected low back disability.  Specifically, he maintains that the chronic pain associated with his back disability has caused or aggravated his psychiatric disorder.  This assertion concerning service connection for psychiatric disability on a secondary basis was not claimed by the Veteran at the time of the October 1997 Board decision and was not adjudicated on that basis in the October 1997 Board decision.

While noting that a December 2005 VA psychiatric examiner stated that the Veteran had no Axis I psychiatric disability other than those pertaining to substance abuse, VA records such as those dated in January 2007, April 2013, and July 2013 reflect diagnoses of depressive disorder, bipolar disorder, and cyclothymia, respectively.  As for symptoms of back pain, records such as an August 19, 2013 VA record indicate that the Veteran takes Oxycodone for his chronic back pain, and a July 2013 VA record noted that the Veteran was referred to the Pain Clinic for a possible steroid injection.  Interestingly, the August 19, 2013 VA treatment record was described as a being a Mental Health Note.

The Board finds that the Veteran's assertions that his back pain causes him to have depressive symptoms pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document chronic back, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the claim.

II.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected low back disability.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Veteran has been granted service connection for degenerative joint disease of the lumbosacral spine, with sacral sprain.  He now argues that he has right lower extremity radiculopathy related to his low back disability.

Records such as a VA April 2003 MRI of the lumbar spine have revealed multilevel degenerative disc and facet disease at the L5-S1 level.  The April 2003 MRI Impression also noted the following:

Circumstantial disc bulge and right foraminal herniation at L5-S1.  The disc herniation causes mass effect upon the exiting right L5 root within the neural foramen and the bulging disc produces mass effect upon the right S1 nerve root sheath.

Records such as an April 2008 VA EMG consultation revealed that the Veteran made complaints of low back pain radiating to the right leg and buttocks.  Examination revealed right lower extremity reflexes of 1+/4 and diminished sensation to light touch in the right L5-S1 distribution.  Nerve conduction studies and needle EMG were conducted.  The impression noted findings consistent with right lumbosacral radiculopathy, at L5-S1, chronic.  

At a February 2010 VA examination the Veteran complained of pain and numbness of the right leg.  Examination revealed that sensation of the right leg was decreased below the leg.  Diagnoses included right radiculitis, L4-L5, moderate in character.

Records such as an October 2011 VA neurology record noted that the Veteran had deep tendon reflexes of 0 to 1, and sensory examination revealed decreased pin prick sensation over his entire right foot.

In sum, the evidence clearly establishes that the Veteran has been diagnosed with degenerative disc disease at the L5-S1 level.  There is also more than sufficient evidence that the neurological symptoms he experiences in his right lower extremity has been linked right lumbosacral radiculopathy at L5-S1.  Based on these findings, and due to the confirmation such findings have received from the Veteran's September 2011 Board hearing testimony and from clinical records such as the February 2010 VA examination that noted decreased right leg sensation, the Board finds that service connection for right lower extremity radiculopathy secondary to service-connected low back disability is warranted.  In this regard, the Board can find no indication that the Veteran's right lower extremity radiculopathy has been dissociated from his service-connected low back disability.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, the appeal, to this extent, is granted.

Service connection for right lower extremity radiculopathy, secondary to service-connected low back disability, is granted.


REMAND

While new and material evidence has been received to reopen the psychiatric disorder claim, whether the Veteran has a psychiatric disability that is related to service or service-connected disability is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

In February 2007 the RO made a formal finding of the unavailability of the Veteran's service treatment records.  The Veteran's service treatment records, however, are associated with claims file.  As the Veteran's service connection claims include an assertion of service connection on a direct basis, and as the Veteran's service treatment records were not considered in the March 2007 rating decision or the April 2010 statement of the case, those issues must be readjudicated by the AOJ prior to consideration by the Board.  Prior to doing so, however, further development, as discussed below, must be undertaken.

In December 2005 the Veteran underwent a VA examination that was to address the medical mattes raised by the issues of service connection for a left and right knee disability, left lower extremity radiculopathy, and a left foot disability, all to include as secondary to service-connected low back disability.  The Board finds that the December 2005 VA examination is not adequate.  The examiner did not have the Veteran's claims file for review.  Further, it appears that the examiner did not comment as to whether the Veteran's claimed disabilities were aggravated (worsened) by his service-connected low back disability.  Based on the foregoing, the Veteran should be afforded another VA examination to address the medical matters raised by these issues.

As for the issue of entitlement to an increased rating for lumbosacral spine degenerative joint disease, the Board notes that the Veteran last underwent a VA spine examination in February 2010, and current findings concerning the nature and severity of the Veteran's low back disability would be useful prior to readjudication by VA.  In this regard, the Board notes that at the February 2010 VA examination the Veteran's lumbar spine had full lateral bending and rotation.  An October 2011 VA record, however, indicates that the Veteran was unable to perform lumbar spine rotation or bending.  Such evidence appears to at least confirm the Veteran's assertion made at the September 2011 Board hearing that his back condition has deteriorated since the February 2010 examination.  

As for the issue of entitlement to a TDIU, based on the grant of service connection for right lower extremity radiculopathy awarded in this decision, and based on the fact that decisions on the other issues on appeal could potentially impact the TDIU issue, the issue of entitlement o a TDIU is deferred pending adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete VA treatment records since August 19, 2013.

2.  The Veteran should be scheduled for a VA mental disorders examination.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current psychiatric disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to his service-connected low back disability, (d) was aggravated (made worse) by his service-connected low back disability.  Please address the Veteran's in-service treatment for psychiatric complaints as well as his current assertion that his psychiatric disorder has been caused or aggravated by the chronic pain that he experiences due to his back.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be scheduled for the appropriate VA examination(s) regarding the claimed left and right knee disorders, left lower extremity radiculopathy, and left foot disability conditions.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any left or right knee disorders, left lower extremity radiculopathy, or left foot disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to his service-connected low back disability, (d) was aggravated (made worse) by his service-connected low back disability.

The examiner is also asked to state whether the Veteran has a gastrointestinal disability that is proximately caused by, or chronically aggravated by, medications used to treat service-connected low back disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Next, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his low back disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should indicate whether the Veteran has favorable or unfavorable ankylosis of the entire thoracolumbar spine, and if he has incapacitating episodes of at least 6 weeks during the past 12 months, the examiner must indicate whether it required bed rest and treatment prescribed by a physician.  The examiner must consider the Veteran's lay statements regarding his disability, to include how his low back impairment affects his daily activities.  All findings and comments should be set forth in a legible report.

5.  The AOJ should then readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, a left and right knee disability, to include as secondary to service-connected low back disability, service connection for left lower extremity radiculopathy, a left foot disability, and a gastrointestinal disability, which are all claimed to be secondary to service-connected low back disability, and entitlement to rating in excess of 40 percent for lumbosacral spine degenerative joint disease to a TDIU.  Consideration of should be given as to whether the award of a TDIU is warranted on an extraschedular basis, to include referral to the Director of Compensation and Pension Services.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


